Citation Nr: 1530240	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder, to include secondary to the service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983 and from May 1987 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for PTSD on a direct basis.  In November 2010 statements, the Veteran identified the following stressors: having an allergic reaction to penicillin for treatment of a sexually transmitted disease during service; being hazed in a "crossing the line" ceremony; seeing somebody commit suicide by hanging himself while aboard the USS Jourett; witnessing many acts of violence while on patrol in the bar district of Yokosuka, Japan; and, rescuing Vietnamese "boat people".

The service treatment records show that the Veteran went into anaphylactic shock after being administered penicillin in March 1981.  In support for his contention that he was hazed, the Veteran submitted an article regarding the "crossing the line" ceremony.  The Veteran also submitted an article that claims Navy Salvage ATS 2 Beaufort rescued Vietnamese refugees in May 1990.  In January 2011, the Veteran stated that the suicide he witnessed occurred between November and December of 1984 while aboard the USS Jouett.  The Board finds that the Veteran has submitted sufficient information to attempt to verify these stressors.

The Veteran also contends that his claimed PTSD was caused or aggravated by his service-connected CAD.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In a December 2011 VA Psychiatry Follow up Note, Dr. E. R. provided a positive assessment for PTSD features.  The Veteran was granted service connection for CAD in an August 2000 rating decision.  The Veteran has not been afforded a VA examination to determine whether his claimed PTSD has been caused or aggravated by his service-connected CAD.  Therefore, a remand is necessary to afford the Veteran a VA examination with regard to his claims for direct and secondary service connection.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the following stressors with the U.S. Army and Joint Service Records Research Center (JSRRC) or appropriate entity:

a) the alleged involvement in rescuing Vietnamese refugees in May 1990;
b) the alleged witnessing of a suicide while aboard the USS Jouett between December and January 1984.

2.  After the above development, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder.  The VA examiner is requested to specifically diagnosis the following:

	a) Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If he does, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on in-service stressor.  The requested opinion should take into consideration all relevant evidence from the Veteran's claim file including relevant treatment records.  

b) If the examiner finds that the Veteran meets the DSM IV criteria for a diagnosis of PTSD, but is not based on an in-service stressor, the VA examiner is asked to provide an opinion as to whether the Veteran's PTSD was caused or aggravated by his service-connected CAD.

3.  After completing the above development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




